DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 21, 36, there is no support in the original disclosure for base side members having an upper surface and a lower surface with a second height, larger than first height, defined between upper and lower surfaces and thus it constitutes new matter.  In particular, the disclosure does not describe any lower surface with a second height.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, 36, it is unclear if the lower surface has a second height or whether the second height is defined as the height between the upper and lower surfaces.  Clarification of the scope of the claims is required.
Regarding claim 36, it is unclear whether applicant is claiming the combination of the pallet base structure and free standing machine or the subcombination of the pallet base structure capable of functioning with a machine.  The preamble suggests the latter; however the body of the claim suggests the former, in particular with recitation of the structure of the support surface in relation to structure of the machine.  For purposes of examination, the claims will be given their broadest reasonable interpretation; however, clarification of the scope of the claims is required.  Furthermore, it is unclear what the first height is being measured from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 36-38 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2010/0095875 to Hailston et al. (Hailston).
Regarding claim 36, as best understood, Hailston discloses a pallet base structure for supporting a free standing machine (intended use), the structure comprising a unitary center deck (12) defining a support surface extending laterally between opposite side surfaces at the lateral extends of the support surface, the surface having a width between opposed side surfaces which can be less than width of the machine and center deck having a height from top to bottom of the deck (Figs 3-4), a pair of base side member (14), each base side member having an upper and lower surface with a second height, larger than the first (Fig 5), defined between upper (at 46) and lower surfaces (at 22), at least two connection members (34), each connection member configured to releasably connect a respective base side member (14) with the center deck (12) while the center deck is independently supporting the machine lower surface on support surface of the center deck.  In particular, since the prior art has the structure as recited, then it can be used with a machine as recited.
Regarding claim 37, Hailston further discloses the connection members selected from group comprising clamps, screws, pegs, dowels, and lugs (€0026).
Regarding claim 38, Hailston discloses two lug receiving slots (between 34, 36) defined in upper surface of each support member, wherein the connection members are defined by corresponding lugs (18) extending from opposed side surfaces (19) of the center deck (12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hailston in view of Official Notice.
Regarding claim 39, Hailston discloses the pallet base structure of claim 38 but does not teach each lug and slot having a dovetail shape.  However, official notice is taken in that dovetail shape connection members were known in the art and one of ordinary skill in the art would have found it obvious to change the shape of the connection members to be dovetail shape to facilitate connection since it has been held that configuration of a claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,801,024 to Flum et al. (Flum) in view of Hailston.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735